Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 12/03/2021, the following occurred: Claims 1, 2, 4, 7, 8, 10 and 12 were amended. 
Claims 1-12 are currently pending. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 6, 7 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for transmitting data. 
Regarding claims 1, 6, 7 and 12, the limitation of (claim 1 being representative) generating unique receiver information as a [...] value by inputting identification information and a unique identifier to a [...] function; generating a mapping table based on the unique receiver information corresponding to each of the identification information and the unique identifier; receiving medical information data comprising unique receiver information; comparing the unique receiver information with the mapping table to identify whether there is a medical information storage device corresponding to the unique receiver information; and when there is the medical information storage device corresponding to the unique receiver information, transmitting the medical information data is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a processor, a cloud server, a medical information acquisition device, a medical information storage device and a transceiver (in claim 1), a non-transitory computer medium (in claim 6), a cloud server comprising a transceiver and a processor (in claim 7), and a cloud server (in claim 12) the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for non-transitory computer medium, a cloud server comprising a transceiver and a processor the claims encompass receiving, analyzing and transmitting information/data in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites a processor, a cloud server and a transceiver. Claim 6 recites the additional element of a non-transitory computer medium. Claim 7 recites the additional elements of a cloud server comprising a transceiver and a processor. Claim 12 recites the additional element of a cloud server. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic 
Claims 1, 7 and 12 further recites the additional element of a medical information acquisition device, a medical information storage device, hash value and hash function. The additional elements of a medical information acquisition device, a medical information storage device are recited at a high level of generality (i.e. a general means to output/receive/transmit data) amount to a location from which data is received or to which data is transmitted, which is a form of extra-solution activity. The additional element of a hash value/function are recited at high level generality and are alternately generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory computer medium, a cloud server and a cloud server comprising a transceiver and a processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a medical information acquisition device, a medical information storage device, hash value and a hash function were considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional 
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-6 and 8-11 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 8 further define receiving first medical information data. Dependent claims 3 and 10 further define first unique receiver information. Dependent claims 4 and 9 further define receiving second medical information data. Dependent claims 5 and 11 further define second unique receiver information. Claims 2, 3, 8 and 9 further recite the additional elements of a first medical information acquisition device and a first medical information storage device which is analyzed in the same manner as the medical information acquisition device and the medical information storage device, supra. Claims 4, 5, 10 and 11 further recite the additional elements of a first medical information acquisition device which is analyzed in the same manner as the medical information acquisition device, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2017/0242963), in further view of Eder (US 10839321) and in further of Jai (US 2017/0208052).



REGARDING CLAIM 1
	Cohen discloses a data transmission method comprising: receiving, by a transceiver of the cloud server, medical information data comprising unique receiver information from the medical information acquisition device ([0006] teaches acquiring medical imaging data and [0053] teaches acquiring medical data (interpreted by examiner as receiving medical information data) from a device (interpreted by examiner as the medical information acquisition device) to a computer system (interpreted by examiner as the transceiver). [0007] teaches imaging data containing subject identifying information (interpreted by examiner as medical information data comprising unique receiver information). [0010] teaches the received medical imaging data contains metadata associated with the patient (also interpreted by examiner as unique receiver information) [0005] teaches data exchange with the server computer system (interpreted by examiner as the cloud server of Jai below)); comparing, by the processor of the cloud server, the unique receiver information with the [...information...] to identify whether there is a medical information storage device corresponding to the unique receiver information; and when there is the medical information storage device corresponding to the unique receiver information, transmitting, by the transceiver of the cloud server, the medical information data to the identified medical information storage device  [0010] teaches comparing the received metadata (interpreted by examiner as compare the first unique receiver information) with existing metadata (interpreted by examiner as mapping table) associated with multiple existing patients to identify a subset of the existing patients who may be a potential match to the patient. Selection of an existing patient from among the subset is requested. When received, the medical imaging data is associated with the existing patient (interpreted by examiner as to identify whether there is a first medical information storage device corresponding to the first unique receiver information) ([0013] teaches transmitting the medical data (interpreted by examiner as transmit the first medical information data) from a device to a computer system (interpreted by examiner as the transceiver) and storing the data file (interpreted by examiner as to the first medical information storage device) associated with an identity of the patient. [0039] teaches the use of a data processor).

Cohen does not explicitly disclose, however Eder discloses:
a mapping table (Eder at [21:54-56] teaches metadata mapping table (interpreted to correspond to the existing metadata of Cohen))
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cohen with teaching of Eder since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the acquisition system of the primary reference using the metadata storage system, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Cohen and Eder do not explicitly disclose, however Jai discloses:
(Jai at [0039] teaches client device (interpreted by examiner as the medical information acquisition device of Cohen in claim 2) may possess the ability to identify the data content of a file that are likely to be accessed by the user, and may accordingly prefetch the data content and store them in locally defined cache storage (interpreted by examiner as medical information storage device of Cohen) in the client device [0041] teaches a hash may be a transformation of a string of characters (e.g., data contents) into a shorter fixed-length value or key that represents the original string. In some embodiments, hashing is used to index and retrieve data contents in the cloud storage server cluster (interpreted by examiner as the cloud server). A Hash function may utilize encrypted. [0042] teaches generate a hash associated with a corresponding data content (e.g., a block/chunk of data of a file) (interpreted by examiner as the unique receiver information of Cohen) to be upload to the cloud storage server cluster 200. Also teaches metadata of data contents in the respective client devices may be uploaded to the cloud storage server cluster. [0048] teaches maintaining a hash table (interpreted by examiner as the mapping table of Eder) corresponding to all unique data contents); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Cohen and Eder to incorporate hash value/function as taught by Jai, with the motivation of providing faster data content retrieval using shorter hash index. (Jai at [0041]).

REGARDING CLAIM 2
Cohen, Eder and Jai disclose the limitation of claim 1.
Eder and Jai does not explicitly disclose, however Cohen further discloses:
The data transmission method of claim 1, wherein the receiving is to receive first medical information data comprising first unique receiver information from a first medical information acquisition device (Cohen at [0006] teaches acquiring medical imaging data and [0053] teaches acquiring medical data (interpreted by examiner as receiving first medical information data) from a device (interpreted by examiner as the first medical information acquisition device) [0007] teaches imaging data containing subject identifying information (interpreted by examiner as first medical information data comprising first unique receiver information). [0010] teaches the received medical imaging data contains metadata associated with the patient (also interpreted by examiner as first unique receiver information), the identifying is to compare the first unique receiver information with the [...information...] to identify whether there is a first medical information storage device corresponding to the first unique receiver information, and the transmitting is to transmit the first medical information data to the first medical information storage device (Cohen [0013] teaches transmitting the medical data (interpreted by examiner as transmit the first medical information data) from a device to a computer system and storing the data file (interpreted by examiner as to the first medical information storage device) associated with an identity of the patient. [0010] teaches comparing the received metadata (interpreted by examiner as compare the first unique receiver information) with existing metadata (interpreted by examiner as mapping table) associated with multiple existing patients to identify a subset of the existing patients who may be a potential match to the patient. Selection of an existing patient from among the subset is requested. When received, the medical imaging data is associated with the existing patient (interpreted by examiner as to identify whether there is a first medical information storage device corresponding to the first unique receiver information)).

Cohen and Jai does not explicitly disclose, however Eder discloses:
the mapping table (Eder at [21:54-56] teaches metadata mapping table)

In addition, Cohen in view of Eder and Jai may not explicitly teach that the medical information storage device is a first medical information storage device; however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Cohen, Eder and Jai based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Cohen teaches storing data associated with the identity of a person, storing the data file in a data storage device, associating the data file with the identity of the patient [see at least Cohen [0013]. The application of the recited method to the first medical storage device produces no new and unexpected result which would result in patentable significance over the teaching of Cohen, Eder and Jai; the application of the first medical information storage device does not change how the claim stores information.

REGARDING CLAIM 4
Cohen, Eder and Jai disclose the limitation of claims 1 and 2.
Eder does not explicitly disclose, however Cohen further discloses:
The data transmission method of claim 2, wherein the receiving is to further receive second medical information data comprising second unique receiver information from the first medical information acquisition device (Cohen at [0006] teaches acquiring medical imaging data and [0053] teaches acquiring medical data (interpreted by examiner as receiving second medical information data) from a device (interpreted by examiner as the second medical information acquisition device) [0007] teaches imaging data containing subject identifying information (interpreted by examiner as second medical information data comprising first unique receiver information). [0010] teaches the received medical imaging data contains metadata associated with the patient (also interpreted by examiner as second unique receiver information), the identifying is to further compare the second unique receiver information with the [...information...] to identify whether there is a second medical information storage device corresponding to the second unique receiver information, and the transmitting is to transmit the second medical information data to the second medical information storage device (Cohen [0013] teaches transmitting the medical data (interpreted by examiner as transmit the second medical information data) from a device to a computer system and storing the data file (interpreted by examiner as to the second medical information storage device) associated with an identity of the patient. [0010] teaches comparing the received metadata (interpreted by examiner as compare the second unique receiver information) with existing metadata (interpreted by examiner as mapping table) associated with multiple existing patients to identify a subset of the existing patients who may be a potential match to the patient. Selection of an existing patient from among the subset is requested. When received, the medical imaging data is associated with the existing patient (interpreted by examiner as to identify whether there is a second medical information storage device corresponding to the second unique receiver information)).

Cohen and Jai does not explicitly disclose, however Eder discloses:
the mapping table (Eder at [21:54-56] teaches metadata mapping table)

In addition, Cohen in view of Eder and Jai may not explicitly teach that the medical information storage device is a second medical information storage device; however, the noted features would have  based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Cohen teaches storing data associated with the identity of a person, storing the data file in a data storage device, associating the data file with the identity of the patient [see at least Cohen [0013]. The application of the recited method to the second medical storage device produces no new and unexpected result which would result in patentable significance over the teaching of Cohen and Eder and Jai; the application of the first medical information storage device does not change how the claim stores information.

REGARDING CLAIMS 7, 8, 10 and 12

Claims 7, 8, 10 and 12 are analogous to Claims 1, 2 and 4 thus claims 7, 8, 10 and 12 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1, 2 and 4.

Claims 3, 5, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2017/0242963), in view of Eder (US 10839321), in view of Jai (US 2017/0208052) and in further view of Subramanian (US 2017/0300704).

REGARDING CLAIM 3
Cohen, Eder and Jai disclose the limitation of claims 1 and 2.
 Cohen, Eder and Jai do not explicitly disclose, however Subramanian further discloses:
The data transmission method of claim 2, wherein the first unique receiver information is generated based on identification information of the first medical information acquisition device and unique information of the first medical information storage device (Subramanian at [0021] teaches databases storing health information and [0022] teaches unique identifiers associated to devices (interpreted by examiner as first unique receiver information is generated based on identification information of the first medical information storage device) and [0028] teaches receiving machine identification information from a device (interpreted by examiner as first unique receiver information is generated based on identification information of the first medical information acquisition device) [0022] teaches unique identifiers associated to devices (interpreted by examiner as first unique receiver information)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Cohen, Eder and Jai to incorporate the method of transmission of data through devices based on unique identifiers as taught by Subramanian, with the motivation of providing and ensuring secure, controlled access to the database. (Subramanian at [0002]).

REGARDING CLAIM 5
Cohen, Eder and Jai disclose the limitation of claims 1 and 4.
 Cohen, Eder and Jai do not explicitly disclose, however Subramanian further discloses:
The data transmission method of claim 4, wherein the second unique receiver information is generated based on identification information of the first medical information acquisition device and unique information of the second medical information storage device (Subramanian at [0021] teaches databases (interpreted by examiner as the information storage device)  storing health information and [0022] teaches unique identifiers associated to devices (interpreted by examiner as second unique receiver information is generated based on identification information of the second medical information storage device) and [0028] teaches receiving machine identification information from a device (interpreted by examiner as second unique receiver information is generated based on identification information of the first medical information acquisition device)).

REGARDING CLAIM 6
Cohen, Eder and Jai disclose the limitation of claim 1.
Cohen, Eder and Jai do not explicitly disclose, however Subramanian further discloses:
A non-transitory computer-readable recording medium having recorded thereon a program which, when executed by a computer, performs the method according to claim 1 (Subramanian at [0025] teaches the use of including one or more program modules having instructions to perform one or more functions described herein and [0072] teaches non-transitory computer-readable instructions).

REGARDING CLAIMS 9 and 11
Claims 9 and 11 analogous to Claims 3 and 5 thus claims 9 and 11 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 3 and 5.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-12, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
On page 3 of the Office Action, the Office essentially repeats Applicant's previous claim 1 and asserts that the claims amount to "managing personal behavior or interaction between people (i.e., rules or instructions)" and, thus, fall a within the "certain method of organizing human activity - managing personal behavior relationships, interactions between people (e.g., social 
Regarding 1, The Examiner respectfully disagrees. The claims recite generating information, receiving information, comparing information and transmitting information which is an abstract idea and under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components, such as the processor, cloud server, medical information acquisition device, medical information storage device, transceiver and the non-transitory computer medium. Moreover, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions) and under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, and it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. 

As a result of the claims (and at least these two features), medical institutions may use specifically generated unique receiver information as DICOM standard receiver information to transmit medical information data to a target device through the cloud server without having to install a gateway device. Applicant respectfully submits that there are no human actions involved in the instant claims and, while the claim may involve "interactions," such interactions involve a cloud server, its internal hardware components, a medical information acquisition device, and a medical information storage device. Applicant further submits that at least the generation of hash values from identification information and a unique identifier by a hash function is not a human activity nor the processing of a human activity by generic computer 
Regarding 2, the Examiner respectfully disagrees. The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. Moreover, the hash value/function was analyzed as an additional element and well understood, routine and conventional in the field of computerized healthcare.
	The Examiner submits that performing something by hand and specific recitation of human interaction is not required for a claim to be properly characterized as a Method of Organizing Human Activity. For example, neither identified abstract idea in Electric Power Group, LLC. v. Alstom, S.A. nor TLI Communications LLC. v. AV Automotive, L.L.C., both of which were indicated by the USPTO to be Methods of Organizing Human Activity, described steps/actions that were performed by a human.

First, even assuming, arguendo, that a generic computer component (e.g., general- purpose computer, generic computer, generic computing device, etc.) may execute the operations recited in the claims, the Federal Circuit has held that an invention's ability to run on a generic computing device (e.g., general-purpose computer, generic computer component) does not 
Regarding 3, the Examiner respectfully disagrees.  The additional elements recited in claims 1, 6, 7 and 12 are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. And so, the judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Moreover, the additional elements of a medical information acquisition device and a medical information storage device are recited at a high level of generality (i.e. a general means to receive/transmit information) and amount to a location from which data is received or to which data is transmitted, which is a form of extra-solution activity. The additional element of a hash value/function are recited at high level generality and are alternately generally linking the abstract idea to a particular 

Applicant's claims recite a specific manner of and a particular improvement insofar as it implements a particular way of enabling a cloud server to specifically generate unique receiver information, as DICOM standard receiver information, such that medical institutions (e.g., via the cloud server) to transmit medical information data to a target device through the cloud server without having to install a gateway device. See, e.g., paragraphs [0002]-[0013] and [0028] of Applicant's published application. Thus, the claimed methods and systems provide for technical improvements over existing technology.
Regarding 4, the Examiner respectfully disagrees. The technological environment to which the Applicants claimed invention is defined is a generic computer component and does not provide an improvement in a technical field. Moreover, the additional elements stated in the 101 rejection do not integrate the abstract idea into a practical application because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Moreover, there is nothing in the claims that mentions transmitting medical information data to a target device through the cloud server without having to install a gateway device. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-12, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
On page 7 of the Office Action, the Office acknowledges that Cohen does not disclose or suggest the recited mapping table. Reliance is then made upon Eder (at col. 21, 11. 54-56). Applicant respectfully disagrees… No does the applied prior art disclose or suggest a configuration for generating information in the mapping table through hashing or encryption.
Regarding 5, the Examiner respectfully disagrees. Eder is only relied upon to teach mapping table, regardless of what information is being mapped. Cohen is relied upon to teach the information being 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626              

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626